NO. 07-04-0494-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 DECEMBER 10, 2004

                         ______________________________

                        CALIP JOSEPH FARMER, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                        ________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 15,788-C; HONORABLE PATRICK PIRTLE, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      On October 6, 2004, Calip Joseph Farmer, acting pro se, filed a document entitled

Motion to Appeal with the Randall County District Clerk. The document bore two cause

numbers in the 251st District Court of Randall County, 15,788-C and 15,792-C. The district

clerk forwarded a copy of the document to this court.


      Treating the document as a notice of appeal in both trial court causes, this court

assigned two docket numbers to the appeals and requested docketing statements. Tex.
R. App. P. 32.2. To the appeal from cause number 15,788-C, we assigned number 07-04-

00494-CR; to the appeal from cause number 15,792-C, number 07-04-00492-CR. Farmer

responded to this court’s letter by filing, on October 13, 2004, two identical docketing

statements, each bearing number 07–04-00494-CR.


       By letter dated October 12, 2004, the Honorable Patrick A. Pirtle, judge of the 251st

District Court, communicated with Farmer concerning the document he had filed, and

concerning appointment of counsel. Judge Pirtle reminded Farmer that only cause number

15,792-C had then been tried, and that cause number 15,788-C remained on the trial

court’s docket to be tried. Judge Pirtle also reminded Farmer that he already had court-

appointed counsel in cause number 15,788-C. Since then, on receipt of an affidavit

containing financial information, Judge Pirtle has appointed counsel for the appeal of cause

number 15,792-C. The clerk’s record has been filed in that appeal.


       With respect to number 07-04-00494-CR, based on Judge Pirtle’s letter, this court

sent a letter to Farmer and his trial counsel stating it appeared no final order had been

entered in the cause from which an appeal would lie. The letter directed Farmer to file, on

or before November 22, 2004, a response stating the date of the judgment or order in

cause number 15,788-C that he was appealing. We advised Farmer that failure to submit

a response would subject the appeal to dismissal. No response has been submitted.1




       1
       The letter addressed to Farmer was returned undelivered, but his counsel received
her copy of the letter and this court’s clerk has further discussed the status of trial court
cause number 15,788-C by telephone with Farmer’s counsel.

                                             -2-
           The information in the document Farmer originally filed with the district clerk on

October 10 and the information in the docketing statements he filed with this court all

concern his conviction for burglary of a habitation, the charge tried in trial court cause

number 15,792-C.2 Information obtained by this court’s clerk by telephone from Farmer’s

counsel in cause number 15,788-C confirms that the case still is in its pretrial stage.


           Rule of Appellate Procedure 27.1(b) provides that a prematurely filed notice of

appeal is effective under some circumstances, but that a notice of appeal is not effective

if filed before the trial court makes a finding of guilt or receives a jury verdict. Tex. R. App.

P. 27.1(b). Since cause number 15,788-C has not been tried, no jury verdict has been

received or finding of guilt made, and the document Farmer filed in October was not an

effective notice of appeal of that cause.


       Appeal in a criminal case is perfected by the timely filing of a sufficient notice of

appeal. Tex. R. App. P. 25.2(b); see Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App.

1998). We have no jurisdiction at this point over an appeal from trial court cause number

15,788-C. Accordingly, the appeal pending in number 07-04-00494-CR is dismissed for

want of jurisdiction. Tex. R. App. P. 43.2.

                                                    James T. Campbell
                                                        Justice

Do not publish.




       2
       For this purpose, we may take judicial notice of the clerk’s record filed in docket
number 07-04-00492-CR, and do so here. See Turner v. State, 733 S.W.2d 218, 223
(Tex.Crim.App. 1987).

                                              -3-